Citation Nr: 0328350	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a right heel 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an increased evaluation for residuals of 
fracture of the right distal tibia and fibula, currently 
assigned a 30 percent evaluation with a separate 10 percent 
evaluation for arthritis of the right ankle.

6.  Entitlement to special monthly compensation based on loss 
of use of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1982 to September 
1983.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1993 RO rating decision that denied an 
increased evaluation for residuals of fracture of the right 
distal tibia and fibula (rated 30 percent).  In October 1997, 
the Board remanded this claim to the RO for additional 
development.

A December 2000 hearing officer decision assigned a separate 
10 percent evaluation for arthritis of the right ankle.  The 
veteran continues to disagree with the evaluation assigned 
for her right ankle condition.  Inasmuch as a higher 
evaluation is potentially available, and the issue of an 
increased evaluation for residuals of fracture of the right 
distal tibia and fibula was already in appellate status at 
the time of the December 2000 hearing officer decision, the 
Board will consider entitlement to an increased evaluation 
for residuals of fracture of the right distal tibia and 
fibula for the entire period.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

A September 2002 RO rating decision denied service connection 
for a right heel disability, a right hip condition, a left 
hip condition, and a low back disorder, and special monthly 
compensation for loss of use of the right foot.  The veteran 
was notified of these determinations and she appealed.


REMAND

The October 1997 Board remand instructed the RO to consider a 
higher rating for the residuals of fracture of the right 
distal tibia and fibula on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  A review of 
the record does not show that the RO has rendered such a 
decision.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this case, the 
record does not show that the veteran has been provided with 
such notice regarding all of her claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, the case is being REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the veteran should be 
notified of the evidence needed to 
substantiate all of her claims.  This 
notice should advise her of the evidence 
that she must submit and of the evidence 
VA will attempt to obtain.

2.  After the above development, the RO 
should review the veteran's claims.  The 
review of the claim for an increased 
evaluation for residuals of fracture of 
the right distal tibia and fibula should 
consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to her and the representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




